Opinions of the United
1996 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-22-1996

Pievsky v. Ridge
Precedential or Non-Precedential:

Docket 96-7206




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1996

Recommended Citation
"Pievsky v. Ridge" (1996). 1996 Decisions. Paper 49.
http://digitalcommons.law.villanova.edu/thirdcircuit_1996/49


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1996 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                    UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT



                             No. 96-7206


                             MAX PIEVSKY,
                                     Appellant
                                  v.

            THOMAS J. RIDGE, in his capacity as the
          Governor of the Commonwealth of Pennsylvania



         On Appeal from the United States District Court
             for the Middle District of Pennsylvania
                      (D.C. No. 96-cv-00116)



                        Argued July 17, 1996
          BEFORE:   SLOVITER, Chief Judge, COWEN and ROTH
                           Circuit Judges


                    ORDER AMENDING SLIP OPINION


     IT IS HEREBY ORDERED that the slip opinion in the above
case, filed October 16, 1996, be amended as follows:
     On page 2, counsel for appellee should read as follows:
          Paul A. Tufano (argued)
           General Counsel
          Commonwealth of Pennsylvania
          Office of General Counsel
          225 Main Capitol Building
          Harrisburg, PA 17120


          Stephanie A. Middleton
          Gregory E. Dunlap
          Eric L. Settle
          Gregg R. Melinson
           Deputies General Counsel
          Office of General Counsel
          333 Market Street, 17th Floor
          Harrisburg, PA 17101

              COUNSEL FOR APPELLEE
/s/ Robert E. Cowen
                          United States Circuit Judge




Dated: October 22, l996